DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation of PCT/JP2019/012125 is acknowledged. Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-060601. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Status of the Claims
Claims 1-23 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2020 and 11/23/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- “a physical information acquisition unit that acquires physical information of a target person” in claim 1;
- “a blood inspection item value acquisition unit that acquires a blood inspection item value of the target person” in claim 1;
- “a diet plan creation unit that changes… the physical information of the target person to the second physical information from the first physical information and creates a diet plan for implementing one or more blood inspections” in claim 1;
- “a diet plan monitoring unit that monitors the diet plan” in claim 1;
- “a physical information storage unit that stores the third physical information” in claim 3;
- “an analysis unit that creates progress status information indicating a progress status of the diet plan by analyzing at least one of the third physical information or the third blood inspection item value” in claim 7;
- “a progress status information output unit that outputs the progress status information” in claim 8;
- “a change proposal information output unit that outputs the change proposal information” in claim 10;
- “a delivery information output unit that transmits, to a delivery source of a blood inspection kit, blood inspection kit delivery information” in claim 11;
- “an encouragement information output unit that outputs the encouragement information ” in claim 13;
- “a physical information storage device that is connected to communicate with the server device via the network [and] stores the physical information” in claim 18;
- “a blood inspection item value storage device that is connected to communicate with the server device via the network [and] stores the blood inspection item value” in claim 19;
- “a physical information acquisition step of acquiring physical information of a target person” in claim 22;
- “a blood inspection item value acquisition step of acquiring a blood inspection item value of the target person” in claim 22;
- “a diet plan creation step of changing… the physical information of the target person to the second physical information from the first physical information and creating a diet plan for implementing one or more blood inspections” in claim 22;
- “a diet plan monitoring step of monitoring the diet plan” in claim 22;
- “a physical information acquisition function of acquiring physical information of a target person” in claim 23;
- “a blood inspection item value acquisition function of acquiring a blood inspection item value of the target person” in claim 23;
- “a diet plan creation function of changing… the physical information of the target person to the second physical information from the first physical information and creating a diet plan for implementing one or more blood inspections” in claim 23; and
- “a diet plan monitoring function of monitoring the diet plan” in claim 23.
Note that the various units of claim 17 do not invoke 35 USC 112(f) because they are recited as being included on “a server device configured to be connected to a network” which provides sufficient structure for performing the various data acquisition and processing functions of each unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That is, the following elements are interpreted as follows:
Figs. 1-3 and paras. [0081]-[0105] make clear that each of the “units” of the instant claims are intended as computer elements of a processor-based computer system executing stored instructions. Accordingly, the physical information acquisition unit, the blood inspection item value acquisition unit, the diet plan creation unit, the diet plan monitoring unit, the analysis unit, the progress status information output unit, the change proposal information output unit, the delivery information output unit, and the encouragement information output unit will be interpreted as various software components executing on a processor-based computing device to achieve each corresponding function. 
The physical information storage device of claim 18 and the blood inspection item value storage device of claim 19 will be interpreted as electronic database devices as in [0082]. 
The various steps/functions of claims 22 and 23 will be interpreted as follows:
- physical information acquisition step/function is interpreted as any kind of data transmission, communication, receipt, etc. step performed with electronic components to obtain the physical information types of the claims, in accordance with [0106]-[0113] & [0143]-[0144] of the specification where this type of data is acquired from a database or personal terminal device (see particularly [0109]);
- blood inspection item value acquisition step/function is interpreted as any kind of data transmission, communication, receipt, etc. step performed with electronic components to obtain the blood inspection item values of the claims, in accordance with [0114]-[0115], [0143]-[0144] of the specification where this type of data is acquired from an inspector terminal device or target person terminal device; 
- diet plan creation step/function is interpreted as any kind of data processing, transformation, analysis, etc. step performed with electronic components to update, modify, change, etc. user information and generate, build, create, etc. any kind of diet plan, target, goal, etc. for a user, in accordance with Fig. 7, [0124]-[0127], [0145], [0155]-[0164], of the specification; and 
- diet plan monitoring step/function is interpreted as any kind of data monitoring, analysis, alerting, etc. step performed with electronic components to track or monitor incoming data (or the lack thereof) that indicates adherence to the diet plan, in accordance with Fig. 8, [0130], [0153], [0167]-[0171] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites creating the diet plan “by using a result of an intestinal flora inspection together.” Claim 15 similarly recites creating the diet plan “by using a result of a genetic inspection together.” It is unclear from the wording of these claims what other information is being used together with the intestinal flora inspection result or genetic inspection result to create the diet plan, rendering each claim indefinite. For purposes of examination, Examiner interprets this limitation as creating the diet plan by using the respective newly introduced inspection results together with the various blood inspection item values and/or physical information of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-16 are directed to a device (i.e. a machine), claims 17-21 are directed to a system (i.e. a machine), claim 22 is directed to a method (i.e. a process), and claim 23 is directed to a non-transitory computer readable recording medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting various “units,” (which are interpreted as elements of a processor-based computing device as explained in the claim interpretation section above), nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
changing, based on a relationship between a first blood inspection item value corresponding to first physical information which is the physical information before the target person implements a diet and a second blood inspection item value corresponding to second physical information which is target physical information of the target person, the physical information of the target person to the second physical information from the first physical information;
creating a diet plan for implementing one or more blood inspections; and 
monitoring the diet plan based on a third blood inspection item value which is acquired as a result of the blood inspection.  
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of analyzing user physical information (e.g. weight, BMI, body fat percentage) in accordance with various targets/goals and associated blood parameter values (e.g. blood sugar, cholesterol, etc.) to create a diet plan for a subject and monitor adherence to or progress under the diet plan via comparisons of new subject measurements to the diet plan goals. Thus, the claim recites an abstract idea in the form of a mental process. Claims 17, 22, and 23 recite substantially similar limitations as claim 1 such that they also recite an abstract idea in the form of a mental process but for the recitation of generic computing components. 
Dependent claims 2-16 and 18-21 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 17, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2, 4-7, 9, 12, and 14-16 further narrow the abstract idea identified in claim 1. Specifically, claims 2, 4-6, and 14-15 describe details of diet plan creation that a human actor could achieve mentally by incorporating various types of data into their analysis. Claims 2, 7, 9, and 12 describe details of the diet plan monitoring step that a human actor could achieve mentally by incorporating various types of data into their analysis and including specific outputs like progress status, plan updates, or subject encouragement. Claim 16 merely describes specific examples of blood inspection item values, which a human actor would be capable of incorporating into their mental analysis. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 17, 22, and 23 do not include additional elements that integrate the abstract idea into a practical application. Each of the independent claims includes the additional elements of a physical information acquisition unit/step/function that acquires physical information of a target person including at least one of a weight, a BMI value, or a body fat percentage of the target person as well as a blood inspection item value acquisition unit/step/function that acquires a blood inspection item value of the target person. Each of the independent claims also includes a diet plan creation unit/step/function to perform the changing and creating steps, as well as a diet plan monitoring unit/step/function to perform the monitoring step. Claim 17 further includes the additional element of a server device configured to be connected to a network that itself includes each of the recited units. Claim 23 further includes the additional element of a non-transitory computer readable recording medium causing a computer to realize a function in a case where a command stored in the recording medium is read by the computer, the function comprising each of the recited functions.
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic diet/wellness environment). Further, the acquisition units/steps/functions in each claim amount to insignificant extra-solution activity because they merely provide a necessary means of data gathering to provide input for the main analysis and monitoring steps. The use of computer-based systems to implement the diet plan creation and monitoring units/steps/functions amount to the words “apply it” with a computer because otherwise mentally-achievable functions such as data analysis are being digitized/ automated using computing components recited at a high level of generality. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-16 and 18-21 is also not integrated into a practical application. Claims 2, 4-6, 9, 12, and 14-16 merely further describe the abstract ideas identified in the independent claims using the same additional elements already addressed above, such that they do not integrate the judicial exception into a practical application under the same analysis as the independent claims (i.e. the units performing otherwise-mental functions amount to the words “apply it” with a computer).  
Claims 3 and 18-20 introduce additional elements for storing data, which amount to insignificant extra-solution activity because they provide nominal electronic data storage functions for the various types of data utilized in the main analysis and monitoring steps. Claims 7 and 9 introduce an analysis unit to perform progress status and diet plan change analysis steps, which similarly amounts to the words “apply it” with a computer as explained above for the independent claims because a generic computing element is being utilized to digitize/automate an otherwise mentally-achievable analysis step. Claims 8, 10, and 13 introduce various information output units, which amount to insignificant extra-solution activity because they describe the nominal output of results from the main analysis steps equivalent to the printing of a report. Claim 11 recites a delivery information output unit that transmits blood inspection kit delivery information to a delivery source of a blood inspection kit. This element also amounts to insignificant extra-solution activity because it is merely nominally transmitting information that is not further analyzed or utilized in any way by the invention. Claim 21 recites a terminal device that communicates with the server device and displays various information regarding the diet plan, which amounts to insignificant extra-solution activity because this element merely provides the nominal output of results from the main analysis steps at a display, equivalent to the printing of a report. 
Accordingly, the additional elements of claims 1-23 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-23 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various computer hardware used to perform the changing, creating, monitoring, deciding, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0090]-[0103] of Applicant’s specification, where the hardware configuration of the server device housing each of the various units is described with reference to known computer architectures and elements such as various controllers, processors, memory components, etc. From this disclosure, one of ordinary skill in the art would understand that any processor-based computer system executing stored program instructions could be utilized to implement the instant invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of electronically acquiring physical information and blood inspection item values as in claims 1, 4, 16-17, & 22-23; electronically storing various information in storage devices as in claims 3 & 18-20; electronically transmitting delivery information to a delivery source as in claim 11; and electronically outputting or displaying various information at an information output unit or terminal device display as in claims 8, 10, 13, & 21 amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. acquiring physical information and blood inspection item values, transmitting delivery information, outputting information to output or display elements) and storing and retrieving information in memory (i.e. storing and linking information in a storage element) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-23 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McRaith et al. (US 20170329917 A1).
Claims 1, 17, 22, and 23
McRaith teaches a diet plan management device (McRaith abstract, Figs. 1-3) comprising: 
a physical information acquisition unit that acquires physical information of a target person including at least one of a weight, a BMI value, or a body fat percentage of the target person (McRaith [0041], noting electronic device 19 and/or server 29 may obtain initial data from a user, including physical information like weight or BMI as noted in [0044]; the electronic device and/or server thus act as a physical information acquisition unit); 
a blood inspection item value acquisition unit that acquires a blood inspection item value of the target person (McRaith [0041], noting electronic device 19 and/or server 29 may obtain initial data from a user, including blood inspection item values like blood glucose level, hemoglobin A1C level, low-density lipid level, high-density lipid level, triglyceride cholesterol level, or total cholesterol level as noted in [0044]; the electronic device and/or server thus act as a blood inspection item value acquisition unit); 
a diet plan creation unit that changes, based on a relationship between a first blood inspection item value corresponding to first physical information which is the physical information before the target person implements a diet and a second blood inspection item value corresponding to second physical information which is target physical information of the target person, the physical information of the target person to the second physical information from the first physical information (McRaith [0047]-[0049], noting the mHelath application operating on the various computing devices (i.e. acting as a diet plan creation unit) can establish a goal and/or treatment plan using the patient’s initial data (e.g. first physical information and first blood inspection item value) and based on established correlations among user data of similar patients belonging to a cohort. The goals and/or treatment plans can relate to any relevant parameter (including physical information and/or blood inspection item values as noted in [0048]-[0049]) and can be set automatically by the system based on cohort data; this operation is considered equivalent to changing the physical information of the target person to the second physical information based on a relationship between various blood inspection item values and physical information values. See further [0076] & [0079], noting established mappings between blood values and weight) and creates a diet plan for implementing one or more blood inspections (McRaith [0051]-[0054], [0060], & [0065], noting the treatment plan may be related to dietary guidelines and outlines a schedule of activities to be performed by the user such as repeated blood glucose readings (i.e. the diet plan implements one or more blood inspections)); and 
a diet plan monitoring unit that monitors the diet plan based on a third blood inspection item value which is acquired by using the blood inspection item value acquisition unit and is acquired as a result of the blood inspection (McRaith [0051]-[0052], [0059], [0067], noting the mHealth application operating on the various computing devices (i.e. acting as a diet plan monitoring unit) receives input relating to the implemented treatment plan such as scheduled glucose readings (i.e. blood inspection items)). 
Regarding claim 17, McRaith teaches a diet plan management system comprising a server device configured to be connected to a network (McRaith Figs. 2-3, [0028]-[0031], [0106]-[0107], noting various server devices connected to a network for implementing the mHealth application and overall system), wherein the server device includes the same units and functions as explained above for claim 1. 
Regarding claim 22, McRaith teaches a diet plan management method (McRaith abstract, Fig. 4) comprising steps substantially similar to the functions recited in claim 1, as explained above. 
Regarding claim 23, McRaith teaches a non-transitory computer readable recording medium causing a computer to realize a function in a case where a command stored in the recording medium is read by the computer (McRaith [0007], [0032], [0108]), the function comprising those substantially similar to those recited in claim 1, as explained above. 
Claim 2
McRaith teaches the diet plan management device according to claim 1, and further teaches wherein the diet plan creation unit creates the diet plan for implementing one or more measurements of the physical information, and the diet plan monitoring unit monitors the diet plan based on third physical information acquired as a result of the measurement of the physical information (McRaith [0051], noting a treatment plan including a schedule of activities is generated for each user based on the set goals, which can include weight goals as shown in the examples of [0049] & [0100]; data relating to implementation of the treatment plan is collected as noted in [0067]-[0068], which can include any of the types of initial information collected at step 401, e.g. weight as noted in [0044]. The system then determines if the user is in or out of compliance with the treatment plan and/or goals by monitoring this collected information as noted in [0049]-[0050], [0069], [0089], indicating that the treatment plan can include at least one scheduled collection of physical information like weight to determine if a weight goal has been met). 
Claim 3
McRaith teaches the diet plan management device according to claim 2, and further teaches: a physical information storage unit that stores the third physical information acquired from the measurement of the physical information (McRaith [0067], [0069], noting information relating to the plan (e.g. weight as explained above for claim 2) is collected and stored on a memory of electronic device 19 as well as at server 29).  
Claim 4
McRaith teaches the diet plan management device according to claim 1, and further teaches wherein the physical information acquisition unit acquires the second physical information, and the diet plan creation unit creates the diet plan by using the acquired second physical 49 information (McRaith [0049], [0053], noting the system can create the treatment plan based on goals (i.e. second physical information which is target physical information) set (i.e. acquired) from the system or user).  
Claim 5
McRaith teaches the diet plan management device according to claim 1, and further teaches wherein the diet plan creation unit creates the diet plan by using prescribed second physical information (McRaith [0049], [0053], [0100], noting the system can create the treatment plan based on goals (i.e. second physical information which is target physical information) set (i.e. prescribed) by the system, user, or a healthcare provider).  
Claim 6
McRaith teaches the diet plan management device according to claim 2, and further teaches wherein the diet plan creation unit decides at least one of an implementation period in which the diet plan is implemented, a measurement frequency of the third physical information, or an implementation frequency of the blood inspection (McRaith [0051], [0056], [0059], noting the system creates the treatment plan with a particular implementation period and can provide a schedule of activities required by the plan, e.g. a frequency of blood inspections as noted in [0059]).  
Claim 7
McRaith teaches the diet plan management device according to claim 2, and further teaches: an analysis unit that creates progress status information indicating a progress status of the diet plan by analyzing at least one of the third physical information or the third blood inspection item value (McRaith [0049]-[0050], [0069], noting the system (i.e. acting as an analysis unit) analyzes the collected data relating to the treatment plan (e.g. blood inspection values or weight values) to determine compliance with the prescribed activities and/or progress toward goals).  
Claim 8
McRaith teaches the diet plan management device according to claim 7, and further teaches: a progress status information output unit that outputs the progress status information (McRaith [0034], noting electronic device 19 includes a presentation layer (i.e. progress status information output unit) that displays information to a user, e.g. progress status information as in [0050]).  
Claim 9
McRaith teaches the diet plan management device according to claim 7, and further teaches wherein the analysis unit generates change proposal information indicating a change proposal of the diet plan based on the progress status information (McRaith [0049]-[0050], [0069], [0089], noting the system can propose updates to the treatment plan and/or goals based on the user’s compliance/progress with the original plan and/or goals).  
Claim 10
McRaith teaches the diet plan management device according to claim 9, and further teaches: a change proposal information output unit that outputs the change proposal information (McRaith [0034], noting electronic device 19 includes a presentation layer (i.e. change proposal information output unit) that displays information to a user, e.g. proposed treatment plan and/or goal updates as in [0050]).  
Claim 11
McRaith teaches the diet plan management device according to claim 6, and further teaches: a delivery information output unit that transmits, to a delivery source of a blood inspection kit, blood inspection kit delivery information for delivering the blood inspection kit used for the blood inspection to the target person based on the implementation frequency of the blood inspection (McRaith [0025], noting the application (i.e. acting as a delivery information output unit) can transmit authorization information to a pharmacy (i.e. a delivery source of a blood inspection kit) for refilling a prescribed drug, device, or therapy as required by the treatment plan and patient compliance; a device required by the treatment plan can include various types of  glucose monitor (i.e. blood inspection kit) as noted in [0109]).  
Claim 12
McRaith teaches the diet plan management device according to claim 6, and further teaches wherein, in a case where the input of the third physical information based on an input frequency of the third physical information is not implemented, the diet plan monitoring unit creates encouragement information for encouraging the input of the third physical information (McRaith [0051]-[0052], [0065], noting reminders can be sent for scheduled treatment plan activities and when a user misses a scheduled test or other activity, and optionally aspects of the system can be locked in cases where a user fails to comply with a portion of the treatment plan (e.g. collection of weight data as in [0067]-[0068] & [0044]), thereby encouraging input of the data).  
Claim 13
McRaith teaches the diet plan management device according to claim 12, and further teaches: an encouragement information output unit that outputs the encouragement information (McRaith [0034], noting electronic device 19 includes a presentation layer (i.e. encouragement information output unit) that displays information to a user, e.g. reminders for missed treatment plan activities as in [0051] & [0065]).  
Claim 16
McRaith teaches the diet plan management device according to claim 1, and further teaches wherein the blood inspection item value acquisition unit acquires, as the first blood inspection item value, the second blood inspection item value, and the third blood inspection item value, at least one item value of blood sugar, HbA1c, HDL cholesterol, LDL cholesterol, neutral fat, AST, ALT, y-GPT, ALB, ALP, or e-GFR (McRaith [0048], [0059], [0081], noting various blood inspection items can be acquired by the system for analysis, such as blood glucose, HbA1c values, HDL and LDL cholesterols, etc.).  
Claim 18
McRaith teaches the diet plan management system according to claim 17, and further teaches: a physical information storage device that is connected to communicate with the server device via the network, wherein the physical information storage device stores the physical information obtained from a measurement of the physical information (McRaith Fig. 3, [0035], noting the system includes one or more databases connected to the server device via a network and used for storing the various types of data, e.g. user information like weight as in [0043]-[0044]).  
Claim 19
McRaith teaches the diet plan management system according to claim 17, and further teaches: a blood inspection item value storage device that is connected to communicate with the server device via the network, wherein the blood inspection item value storage device stores the blood inspection item value associated with the physical information (McRaith Fig. 3, [0035], noting the system includes one or more databases connected to the server device via a network and used for storing the various types of data, e.g. user information like blood glucose, A1C, or cholesterol readings as in [0043]-[0044]; such user information being collected and stored for a single user in a registration step and subsequent monitoring steps is considered equivalent to the blood inspection item values being associated with the physical information because all information about the user is stored in association with the particular patient. See also [0076] & [0079], noting blood inspection item values like blood glucose, A1C, or cholesterol values may be mapped to physical information like weight).  
Claim 20
McRaith teaches the diet plan management system according to claim 19, and further teaches wherein the blood inspection item value storage device stores a relationship between at least one of personal information, hobby and taste information regarding hobby and taste, living environment information regarding a living environment, or family information regarding a family and the blood inspection item value (McRaith [0043]-[0044], [0067]-[0068], noting the system stores various types of information in connection with a particular user’s registration and subsequent treatment plan monitoring, including blood inspection item values like blood glucose and personal information like patient identifiers, age, gender, clinical condition, tobacco use, alcohol use, exercise activity, etc. See also [0076] & [0079], noting blood inspection item values like blood glucose, A1C, or cholesterol values may be mapped to personal information like activity, sleep, carbohydrate intake, weight, psycho-social determinants, etc.). 
Claim 21
McRaith teaches the diet plan management system according to claim 17, and further teaches: a terminal device that is connected to communicate with the server device via the network, wherein the terminal device includes a display unit that displays information regarding the diet plan of the target person, and the display unit displays, as the information regarding the diet plan, at least one of an52 application screen for applying for the diet plan, a proposal screen indicating a proposal content of the diet plan, or a progress screen indicating a progress of the diet plan (McRaith Fig. 3, [0032]-[0034], noting electronic device 19 connected to the server device via a network and including a presentation layer for displaying relevant information to a user, e.g. an application screen for inputting initial data to apply for the treatment plan as in [0031] & [0041], a proposal screen with details of a treatment plan as in [0066], or a progress screen indicating progress of the plan as in Figs. 11-12 & [0050]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McRaith as applied to claim 1 above, and further in view of Baarman et al. (US 20170116879 A1).
Claim 14
McRaith teaches the diet plan management device according to claim 1, but fails to explicitly disclose wherein the diet plan creation unit creates the diet plan by using a result of an intestinal flora inspection together. However, Baarman teaches an analogous diet planning system that can incorporate assessment of a user’s intestinal microbiome into a determination of the most appropriate dietary regimen for a user (Baarman [0083]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treatment and diet plan determination of McRaith to additionally incorporate results of an intestinal flora inspection as in Baarman in order to more appropriately tailor the diet and treatment plan to the individual user’s health goals because it is known that microbiomes within the human body can impact an individual’s metabolism (as suggested by Baarman [0083]). 
Claim 15
McRaith teaches the diet plan management device according to claim 1, and further teaches that patient genomic information can be mapped to other patient parameters using the system (McRaith [0080]). However, though the reference contemplates integration of genomic data by the system, it fails to explicitly disclose wherein the diet plan creation unit creates the diet plan by using a result of a genetic inspection together. However, Baarman teaches an analogous diet planning system that can incorporate assessment of a user’s genetics into a determination of the most appropriate dietary regimen for a user (Baarman [0083]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treatment and diet plan determination of McRaith to additionally incorporate results of a genetic inspection as in Baarman in order to more appropriately tailor the diet and treatment plan to the individual user’s health goals because it is known that certain genetic predispositions can impact an individual’s metabolism (as suggested by Baarman [0083]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abujbara (US 20120083669 A1), Damani et al. (US 20160217266 A1), Hall (US 20130198214 A1), Hunt et al. (US 20130079612 A1), Landers (US 20130132319 A1), Pacione et al. (US 20050113650 A1), and Turgiss et al. (US 20110307311 A1) each describe systems and methods for determining personalized diet and wellness plans for a user based on physical and physiological parameters of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626